DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant respectfully argues:
Whitmire ‘248 discloses inter alia, an impeller encased and housed within the hub 14 and cannot teach that the set of blades extend radially from the hub 14.
The examiner fails to provide motivation to combine Reiker with Whitmire ‘391. Whitmire ‘391 already includes an impeller, and there is no reason or motivation to combine the impeller of Reiker with Whitmire ‘391.
In re claim 4, the examiner fails to establish that the second edge includes a linear portion that extends radially outward from the root. More specifically, the examiner indicates the linear portion at the bottom edge of the vane in the Annotated Fig. 5 on page 6 of the office action. The Applicant respectfully disagrees. There is no linear portion, as the vane is a curved vane as described in Reiker in Para. [0013]. Furthermore, the alleged linear portion fails to extend from the root as called for in the claim. Therefore, Reiker fails to disclose the linear portion as called for in claim 4, and the remaining references fail to remedy the deficiency of Reiker. Therefore, no combination of the references can reach the linear portion in claim 4.
In re claim 7, the claim requires that the second edge further includes a first curved portion and a second curved portion. The examiner indicates that the first curved portion and the second curved portions are found on the front and rear surfaces of the vanes. However, the claim requires that the second edge includes the first and second curved portions as well as the linear portion. The examiner merely identifies that the vanes include curved opposing faces, but fails to establish how the second edge includes all three of a first curved portion, second curved portion, and a linear portion.
In re claim 11, the examiner alleges that the hyperbolic paraboloid shape would be merely a matter of design choice. The applicant submits that the hyperbolic paraboloid shape increases operational efficiency, as discussed in paragraph [0037] and therefore is significant. 
In re claim 12, the claim requires that an annular grill is mounted radially exterior of the impeller. The examiner relies upon a top portion 326 of the fan 310 in Whitmire ‘248 to read upon the grill. However, the applicant disagrees in that Whitmire ‘248 merely discloses raised portions as the top of the housing. Therefore Whitmire ‘248 cannot reach the claimed grill as read in light of the specification. Claim 13 further requires that the grill extensions are arranged complementary to the extensions of the blades. Claim 14 requires that the ribs are connected by a vertical wall that can be angled complementary to a flow exhausting the air flow passage. The structure of the top portion 326 fails to reach this limitation when read in light of the specification. 
In re claim 15, see arguments in regard to claim 4 above.
In re claim 16, see arguments in regard to claim 7 above.
In re claim 20, see arguments in regard to claim 11 above.
The examiner respectfully argues:
Whitmire ‘248 is not relied upon to teach a set of blades extending radially from the hub 14.  Whitmire ‘248 discloses an analogous impeller (fig. 4; 46) in an analogous device (10) wherein at least some tips of the blades (fig. 9; fins 106; [0036]) include an extension (outer edge 110; [0036]) extending outward at the tip (as shown in fig. 9). Whitmire ‘391 as modified by Reiker is relied upon to disclose an impeller having blades (vanes) extending from the center, in an outward direction, and from the top of the rotor towards the bottom of the rotor as explained below in the rejection of claim 1.
The examiner provided motivation to combine Whitmire ‘391 with elements of Reiker, with a motivation to move air ([0002]). While the examiner agrees that Whitmire ‘391 and Reiker disclose similar inventions, each having an impeller that moves air, the way that the air moves is slightly different in each of these separate inventions. It is important to note here, that the impeller of Whitmire ‘391 is not simply swapped with that of Reiker, but rather some elements of the impeller of Reiker has been incorporated in the impeller as taught by Whitmire ‘391 to produce a “new” impeller, which is that of Whitmire ‘391 as modified by Reiker. The examiner concedes that one of ordinary skill may have an entirely different motivation (or even a better, more convincing motivation) to combine the teachings Whitmire ‘391 with that of Reiker. However, the examiner believes that in this instance, that the motivation to “move air” is sufficient motivation for one having ordinary skill in the art to modify an existing impeller design (Whitmire ‘391) such that it incorporates additional features from an existing and known design (Reiker), performing a similar function (moving air) in a similar invention.
The phrase “a linear portion that extends radially outward from the root” was interpreted with the broadest reasonable interpretation given the information available (see below). Further, note that a linear portion has a plane meaning of a portion that extends along a line, and that that line could be either curved or straight. Here, (fig. 1 below) it can be seen that “linear portion that extends radially outward from the root” as provided by the applicant includes at least one curved region.

    PNG
    media_image1.png
    533
    706
    media_image1.png
    Greyscale

Fig. 1  Annotated fig. 4 from applicants specification
As shown in figure 2 below, the second edge is connected to all three of a first curved portion, second curved portion, and a linear portion, in a continuous and unbroken manner, and thus is considered to include all of these portions. It can be seen that the first curved portion extends from one side of the second edge, and that the second curved portion extends from another (and different side) of the second edge. Further, there is a linear portion that extends from the second edge (as shown in fig. 2 below), which has a slight curve in one direction (see above in C regarding the linear portion).
The examiner agrees that in general a hyperbolic paraboloid shape can result in increased operational efficiency. Further paragraph [0037], does not use the term “a hyperbolic paraboloid shape”, and instead describes the extensions 150 as being curved and rounded in sinusoidal arrangement. The examiner considered the description as provided in [0037] to be supportive of a hyperbolic paraboloid shape in general (i.e. a saddle point, but also inclusive of other non-saddle point shapes). However, this section does not provide enough support for a specific hyperbolic paraboloid shape. Additionally, [0036] mentions that the tip extensions 150 can have a saw-toothed shape, can be any other shape (lines 4-5), including linear, curvilinear, or a combination thereof, deltate shape, triangular shape, jagged shape, hexagonal shape, squared shape, as well as an ellipsoidal shape. Lacking a teaching of a specific shape and shape specific unexpected results, the choice of a hyperbolic paraboloid shape would have been an obvious matter of design choice to make the different portions of the blades of whatever form or shape was desired or expedient (including a hyperbolic paraboloid shape), since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Claim 12 requires that an annular grill is mounted radially exterior of the impeller. The claim does not require that this grill (or grille) allows for air to flow through it, and only requires that the grill is annular, and is also mounted exterior of the impeller in a radial fashion. Whitmire ‘248 further teaches this limitation of an annular grill (fig. 16; top portion 326; [0052]) mounted radially exterior of the impeller (as shown in fig. 16). The specification defines the grill as being element 250, which is shown in fig. 6 of the applicant’s drawings. While the examiner agrees with the applicant that element 250, as shown in figure 6 of the applicant’s drawings is different from that as disclosed by Whitmire ‘248, the annular grill as disclosed by Whitmire ‘248 meets the currently recited limitations presented in claim 12. 
In re claim 15, see arguments in regard to claim 4 above.
In re claim 16, see arguments in regard to claim 7 above.
In re claim 20, see arguments in regard to claim 11 above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitmire et. al. (U.S. 20190120248).
In re claim 18, Whitmire ‘248 teaches an impeller (fig. 6; 46; [0036]) for a ceiling fan (10; [0028]) comprising: 
a set of blades (fins 106) coupled to the impeller and extending radially from a hub (central region of impeller 46, as shown in fig. 6); 
wherein each blade of the set of blades includes a root (inner edge) and a tip (outer edge), 
wherein the tip includes a set of extensions (110) extending radially outwardly from each blade of the set of blades (as shown in fig. 9).
In re claim 19, Whitmire ‘248 teaches the impeller of claim 18, and further teaches wherein each blade of the set of blades includes 
a bottom edge extending between the root and the tip (as shown in fig. 9), 
with the bottom edge including a linear portion extending from the root (as shown in fig. 9), 
a convex portion (outside surface, as shown in fig. 6) extending from the linear portion, and 
a concave portion (inside surface, , as shown in fig. 6) extending between the convex portion and the tip.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitmire et. al. (U.S. 20190242391) in view of Reiker (U.S. 20020081107) and in further view of Whitmire et. al. (U.S. 20190120248).
In re claims 1, Whitmire ‘391 teaches a ceiling fan (fig. 1; 10; [0016]) comprising: 
a body (housing 22; [0016]) defining an air flow passage (fig. 3; A1) with an inlet (30; [0016]) and an outlet (50; [0017]) provided on the body; 
a motor (62; [0018]) having a rotor (not mentioned, but necessarily, being that the rotor is the rotating element of an electric motor), with at least a portion of the rotor located within the body (as shown in fig 3); 
an impeller (66; [0018]) mounted to the rotor (impeller 66 is driven via. motor 62, which strongly suggests that it is mounted either directly or indirectly to a rotating element of the motor; [0018]) to move air through the air flow passage (as shown in fig 3); and 
However, Whitmire ‘391 is silent regarding
a set of blades provided on the impeller, 
with at least one blade of the set of blades extending from a root to a tip in a span-wise direction, and 
extending from a first edge to a second edge defining a chord-wise direction, 
wherein at least some tips of the blades include an extension extending outward at the tip.
Reiker discloses 
a set of blades (fig. 25-26; curved vanes 274; [0113) provided on an analogous impeller (184), 
with at least one blade of the set of blades extending from a root (inner most edge near 278, as seen in fig. 26) to a tip (outer most edge, as seen in fig. 26) in a span-wise direction (as shown in fig. 26), and 
extending from a first edge (top most edge near 278, as seen in fig. 25) to a second edge (bottom most edge, as seen in fig. 25) defining a chord-wise direction, 
Whitmire ‘248 discloses an analogous impeller (fig. 4; 46) in an analogous device (10)
wherein at least some tips of the blades (fig. 9; fins 106; [0036]) include an extension (outer edge 110; [0036]) extending outward at the tip (as shown in fig. 9).
Thus it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Whitmire ‘391, to incorporate an impeller having blades (vanes) extending from the center, in an outward direction, and from the top of the rotor towards the bottom of the rotor , as clearly suggested and taught by Reiker, in order to move air ([0002]).
Further, it would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the teachings of Whitmire ‘391, to incorporate an impeller wherein at least some tips of the blades include an extension, as clearly suggested and taught by Whitmire ‘248, in order to increase impeller efficiency and reduce noise produced by the impeller ([0036]).

    PNG
    media_image2.png
    684
    871
    media_image2.png
    Greyscale

Fig. 2	Annotated Fig. 25 of Reiker

In re claim 2, Whitmire ‘391, Reiker, and Whitmire ‘248 teach the ceiling fan of claim 1, and Whitmire ‘248 further teaches wherein the extension is curvilinear (as shown in fig. 9; note the ridges and valleys as suggested in [0036]).
In re claim 3, Whitmire ‘391, Reiker, and Whitmire ‘248 teach the ceiling fan of claim 1, and Whitmire ‘248 further teaches a second extension defining a valley between the extension and the second extension (note the plurality ridges and valleys as shown in fig. 9; and as suggested in [0036]).
In re claim 4, Whitmire ‘391, Reiker, and Whitmire ‘248 teach the ceiling fan of claim 1, and Reiker further teaches wherein the second edge (bottom most edge, as seen in fig. 25) includes a linear portion (bottom inside edge of vane) extending radially outwardly from the root (as shown in fig. 25).
In re claim 5, Whitmire ‘391, Reiker, and Whitmire ‘248 teach the ceiling fan of claim 4, and Reiker further teaches wherein the second edge further includes a first curved portion (bottom outside edge of vane, as seen in fig. 25) extending from the linear portion.
In re claim 6, see claim 5 above.
In re claim 7, Whitmire ‘391, Reiker, and Whitmire ‘248 teach the ceiling fan of claim 5, and Reiker further teaches wherein the second edge further includes a second curved portion (note second curved portion is on other side of same vane, and thus an extension of the first curved portion; see annotated fig. 2 above) extending from the first curved portion.
In re claim 8, see claim 7 above.
In re claim 9, Whitmire ‘391, Reiker, and Whitmire ‘248 teach the ceiling fan of claim 8, and Reiker further teaches wherein an inflection point is defined on the second edge at a junction (inside edge, also outside edge) between the first curved portion and the second curved portion (see annotated fig. 2 above; note change in slope between first curved portion and second curved portion, resulting in the formation of an inflection point between the two portions).
In re claim 10, Whitmire ‘391, Reiker, and Whitmire ‘248 teach the ceiling fan of claim 8, and Reiker further teaches wherein the second curved portion terminates at the tip (see annotated fig. 2 above).
In re claim 11, Whitmire ‘391, Reiker, and Whitmire ‘248 teach the ceiling fan of claim 1 but fail to teach wherein each blade of the set of blades includes a hyperbolic paraboloid shape. 
However, it would have been an obvious matter of design choice to make the different portions of the blades of whatever form or shape was desired or expedient (including a hyperbolic paraboloid shape), since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
In re claim 12, Whitmire ‘391, Reiker, and Whitmire ‘248 teach the ceiling fan of claim 1, and Whitmire ‘248  further teaches an annular grill (fig. 16; top portion 326; [0052]) mounted radially exterior of the impeller (as shown in fig. 16).
In re claim 13, Whitmire ‘391, Reiker, and Whitmire ‘248 teach the ceiling fan of claim 12, and Whitmire ‘248 further teaches wherein the annular grill further includes a set of grill extensions (radial raised portions, extending outwardly from the center, as shown in fig. 16) arranged complementary to the extensions extending from the tip of each blade of the set of blades.
In re claim 14, Whitmire ‘391, Reiker, and Whitmire ‘248 teach the ceiling fan of claim 12, and Whitmire ‘248 further teaches wherein the annular grill includes a set of ribs (ribs are concentric and connect with radial raised portions as described above in claim 13) connected by a vertical wall (exterior most vertical wall as shown in fig. 16), wherein the vertical wall can be angled complementary to a flow of air exhausting from the air flow passage (as shown in fig. 16).
In re claim 15, see claims 1 and 4 above.
In re claim 16, Whitmire ‘391, Reiker, and Whitmire ‘248 teach the blade of claim 15 wherein the second edge extends between the root and the tip, and includes a first curved portion and a second curved portion.
In re claim 17, see claims 16, 6, and 8-9.
In re claim 20, see claims 18 and 11 above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN D BAILEY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747